Title: To John Adams from James Madison, 5 August 1819
From: Madison, James
To: Adams, John


				
					Dear Sir
					Montpellier Aug. 5. 1819 
				
				I pay with much pleasure the debt of thanks for the copy of Mr. Wells’s Oration so kindly forwarded by you. It is a concise and well presented view of the great event celebrated, with a judicious selection of circumstances proper to be combined with it. I avail myself of this as of every occasion of renewing to you assurances of my high esteem and best wishes.
				
					James Madison
				
				
			